Exhibit 10.24

Execution Copy

AMENDMENT NO. 1

TO

YAHOO! PUBLISHER NETWORK SERVICE ORDER

THIS AMENDMENT No. 1 (this “Amendment No. 1”) is made and entered into as of
September 25, 2007 by Overture Services, Inc. (“OSI”) and Overture Search
Services (Ireland) Limited (“OSSIL” and collectively with OSI, “Overture”), on
the one hand, and MDNH, Inc. and MDNH International Ltd (collectively,
“Publisher”), on the other hand, and amends the Yahoo! Publisher Network Service
Order #1-8196149 between Overture and Publisher entered into as of August 7,
2007 (the “Agreement”).

In consideration of mutual covenants and conditions, the receipt and sufficiency
of which are hereby acknowledged, Publisher and Overture hereby agree as
follows:

1. The Agreement is hereby amended to add the following after Section C of
Attachment A to the Agreement:

“D. Additional Requirements for Graphics

1. Implementations. Publisher may display (a) non-clickable mouse-over images
displaying the homepage of an Advertiser’s website in connection with Domain
Match Results displayed on a results page (“Mouse-over Images”) and/or
(b) Hyperlinks in the form of clickable graphical images (“Graphical
Hyperlinks”) which link to a results page ((a) and (b) collectively,
“Graphics”); in each of the aforementioned (a) and (b), such Graphics shall be
provided by Publisher, utilizing Publisher’s technology or the technology of a
Publisher vendor, in a manner that is substantially similar to the mock-ups
attached as Exhibit A to Amendment No. 1 to this Agreement. If Publisher wishes
to materially alter the manner in which Graphics are displayed, Publisher must
provide written notice thereof to Overture and Overture may approve or
disapprove such new design. For the avoidance of doubt, the Graphics shall not
redirect the user to an Advertiser’s web page when clicked upon by a user.

2. Representations and Warranties. Publisher represents and warrants that it has
the legal right, power and authority to exploit the Graphics as contemplated in
this Agreement.

3. Prohibited Advertisers. “Prohibited Advertisers” are Advertisers who Overture
believes for business or contractual reasons should not have Mouse-over Images
displayed in connection with their Domain Match Results. Overture may provide
Publisher with a list of Prohibited Advertisers (“Prohibited Advertiser List”)
for whom Mouse-over Images shall not be displayed. Overture shall have the right
to update the Prohibited Advertiser List from time to time in its sole
discretion with at least *** prior written notice.

4. Display. Overture shall have the right to request that Publisher block or
change the Mouse-over Images used for one or more Advertisers, or remove a
Graphical Hyperlink (as set forth in the guidelines attached as Exhibit B to
Amendment No. 1 to this Agreement) for any reason or no reason. Publisher shall
change or block, or cause to be changed or blocked in the case of a vendor
technology, the Graphics within *** of its receipt (including by email) of such
request hereunder from Overture.

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.



--------------------------------------------------------------------------------

Execution Copy

 

5. Guidelines. The parties shall abide by the guidelines set forth as Exhibit B
to Amendment No. 1 to this Agreement in order to determine how Graphics should
be displayed in connection with Publisher’s Offerings and how to handle comments
from Advertisers and Third Parties (as defined in Exhibit B to Amendment No. 1
to this Agreement). These guidelines may be changed from time to time in
Overture’s sole discretion with at least *** prior written notice.

6. Indemnification. In addition to and without limitation of Publisher’s
indemnification obligations under Section 15 of Attachment B (Terms and
Conditions) to this Agreement, Publisher shall defend and/or settle, and pay
damages awarded pursuant to, any claim brought against Overture and/or Overture
Related Parties, its or their officers, directors, employees, agents and third
party service providers, arising from or related to any aspect of Publisher’s
use of Graphics, including but not limited to the selection or display of
Graphics in connection with Publisher’s Offerings and/or any technology used in
the implementation of Graphics as outlined herein. The limitation of liability
described in Section 17 of Attachment B (Terms and Conditions) to this Agreement
shall not apply to any amounts owed by Publisher under this Section.

7. Termination. In addition to the foregoing, Overture shall have the right, for
any reason or no reason, in its sole discretion, to immediately require
Publisher to terminate the implementation of Graphics described in this Section
D.”

2. The Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

3. Except as expressly set forth herein, the Agreement will remain in full force
and effect in accordance with its terms. In the event of a conflict between the
terms of this Amendment No. 1 and the Agreement, the terms of this Amendment
No. 1 shall govern.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, this Amendment No. 1 has been executed by the duly
authorized representatives of the parties hereto.

 

MDNH, Inc.     Overture Services, Inc. By:  

/s/ Brendhan Hight

    By:  

/s/ Dean Stackel

Name:   Brendhan Hight     Name:   Dean Stackel Title:   President     Title:  
VP, BD Date:   9/25/07     Date:   9/25/07 MDNH International, Ltd.     Overture
Search Services (Ireland) Limited By:  

/s/ Brendhan Hight

    By:  

/s/ Dan McCarthy

Name:   Brendhan Hight     Name:   Dan McCarthy Title:   President     Title:  
Director Date:   9/25/07     Date:   6/12/07

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit A to the Amendment No. 1

 

MOCKUPS

Graphics Mock-ups

To be mutually agreed upon by Overture and Publisher within five (5) business
days of Amendment No. 1 being fully executed.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B to Amendment No. 1

GUIDELINES FOR USING GRAPHICS

These Guidelines may be updated by Overture from time to time, in Overture’s
sole discretion.

Selection and Mapping

1. Mouse-over Images are only sourced from the applicable Advertiser’s website
homepage.

2. Graphical Hyperlinks are only sourced from such images that Publisher has a
full, unencumbered right to exploit as contemplated herein.

3. All Graphics are reviewed and selected by a human editor for relevance and
image quality. All Graphics must be labeled with keywords which describe the
Graphic and the results obtained when the Graphic is clicked on by the user.

4. For Graphical Hyperlinks, Publisher will provide a relevant clickable
graphical image that best represents an individual keyword/listing, which image
shall be free of trademarks and licenses not covered by this Agreement. In the
case of listings related to specific products, the Graphical Hyperlink of the
product may contain the trade name.

5. All Mouse-over Images shall be updated at least every ***.

6. Graphics shall not be offensive, obscene or of an adult nature, unless the
Overture adult parameter has been specifically selected to accept Advertiser
listings of an adult nature.

Advertiser Feedback

1. Notice of any Advertiser inquiries relating to the Graphics will be forwarded
by Publisher to Overture.

2. If Overture or an Advertiser wishes to have a Graphic replaced, Overture will
send an email to Publisher’s designated representative with the new Graphic
attached, and Publisher shall arrange to have the new Graphic uploaded into the
system immediately after receipt of such email.

3. If Overture or an Advertiser wishes to have a Graphic suppressed, Overture
will send an email to Publisher’s designated representative, and Publisher shall
arrange to suppress such Graphic for display immediately after receipt of such
email.

Third Party Feedback

1. Each party shall promptly notify the other party regarding any concerns
raised by a non-Advertiser third party (“Third Party”) regarding a Graphic
provided pursuant to this Agreement.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

Execution Version

 

AMENDMENT NO. 2

TO

YAHOO! PUBLISHER NETWORK SERVICE ORDER

THIS AMENDMENT No. 2 (this “Amendment No. 2”) is made and entered into effective
as of August 1. 2008 the (“Amendment No. 2 Effective Date”) by Yahoo! Inc. as
successor-in-interest to Overture Services. Inc. and Overture Search Services
(Ireland) Limited (“OSSIL” and collectively with Yahoo! Inc., ‘“Overture”), on
the one hand, and MDNH, Inc. and MDNH International Ltd (collectively,
“Publisher”), on the other hand, and amends the Yahoo! Publisher Network Service
Order # 1 -8196149 between Overture and Publisher entered into as of August 7,
2007, as amended by Amendment No. 1 dated September 25, 2007 (the “Agreement”).

In consideration of mutual covenants and conditions, the receipt and sufficiency
of which are hereby acknowledged. Publisher and Overture hereby agree as
follows:

1. This Agreement is hereby amended to delete the preamble in Attachment A —
Implementation Requirements and replace it with the following:

“The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. Yahoo! Inc. is solely responsible for the Overture rights,
obligations and duties described under this Agreement for the markets included
as part of the Territory within the Americas and OSSIL is solely responsible for
the Overture rights, obligations and duties described under this Agreement for
all the markets included as part of the Territory outside the Americas. The use
of the term “Overture” throughout this Agreement shall refer to Yahoo! Inc. in
relation to the markets included as part of the Territory within the Americas
and shall refer to OSSIL in relation to all markets included as part of the
Territory outside of the Americas.”

2. This Agreement is hereby amended to delete the definition of Territory in
Section 29 (“Definitions”) of the Agreement in its entirety and replace it with
the following:

“Territory: [***].”

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

Execution Version

 

3. The Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“‘hereunder”, “hereby”, “herein” and “hereof’) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

Except as expressly set forth herein, the Agreement will remain in full force
and effect in accordance with its terms. In the event of a conflict between the
terms of this Amendment No. 2 and the Agreement, the terms of this Amendment
No. 2 shall govern.

IN WITNESS WHEREOF, this Amendment No. 2 has been executed by the duly
authorized representatives of the parties hereto.

 

MDNH, Inc.     Yahoo! Inc. By:  

/s/ Brendhan Hight

    By:  

/s/ Mary Grant

Name:   Bendhan Hight     Name:   Mary Grant Title:   President     Title:   VP,
US Markets Date:   11/4/08     Date:   12 Nov 08 MDNH International Ltd.    
Overture Search Services (Ireland) Limited By:  

/s/ Brendhan Hight

    By:  

/s/ Ronnie Cobane

Name:   Bendhan Hight     Name:   Ronnie Cobane Title:   President     Title:  
Director Date:   11/4/08     Date:   29/10/08

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

AMENDMENT NO. 3

TO

YAHOO! PUBLISHER NETWORK SERVICE ORDER

THIS AMENDMENT No. 3 (this “Amendment No. 3”) is made and entered into as of
May 21, 2010 by Yahoo! Inc., as successor in interest to Overture Services,
Inc., and Yahoo! Sarl, as successor in interest to Overture Search Services
(Ireland) Limited, (collectively “Yahoo!”), on the one hand, and MDNH, Inc. and
MDNH International Ltd. (collectively, “Publisher”), on the other hand, and
amends the Yahoo! Publisher Network Service Order #1-8196149 between Overture
and Publisher entered into as of August 7,2007, as amended (the “Agreement”).

WHEREAS, in accordance with the Agreement, Publisher delivered a written notice
to Yahoo! dated April 28,2010 notifying Yahoo! that Publisher intended to
terminate the Agreement with an effective date of July 1, 2010 (the ‘Termination
Notice”);

WHEREAS, the parties are now negotiating a renewal of the Agreement, and desire
to extend the term of the Agreement.

NOW THEREFORE, in consideration of mutual covenants and conditions, the receipt
and sufficiency of which are hereby acknowledged, Publisher and Yahoo! hereby
agree as follows:

1. The Termination Notice shall be of no force and effect. The End Date on the
first page of the SO is hereby extended to September 30, 2010 (“Extended End
Date”) but shall otherwise remain July 1 for any renewal periods.

2. Publisher shall have the right, after August 1, 2010 and up until the
Extended End Date to provide Yahoo! with written notification of its intent to
terminate the Agreement, and the effective termination date of the Agreement
shall be set forth in such notice provided such effective date shall not be less
than ***.

3. The parties are hereby released until the Extended End Date from the
obligation set forth on the first page of the SO to provide a notice of
non-renewal of at least *** before the expiration of the then current term. For
any term ending thereafter, the *** notice period for non-renewal will be
reinstated as required by the terms of the Agreement.

4. The Notice Section on the second page of the SO is amended to add the
following address for Yahoo! Sarl:

“Yahoo! Sarl

ZA la Pièce No 4

Route de 1’Etraz

1180 Rolle, Switzerland

Fax: 44 20 7131 1775        Attn: Legal”

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

5. Section 27 of Attachment B to the Agreement shall be amended to include
Sections 9 and 10 of the Website Marketing Attachment to survive expiration or
termination of the Agreement.

6. The Agreement is amended to provide that references in the Agreement to (i)
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby, (ii) references to “Overture” or “Yahoo! Search
Marketing” shall be deemed references to “Yahoo! Inc.,” and (iii) all references
to “Overture Search Services (Ireland) Limited” or “OSSIL” shall be deemed
references to “Yahoo! Sarl.” All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

Except as expressly set forth herein, the Agreement will remain in full force
and effect in accordance with its terms. In the event of a conflict between the
terms of this Amendment No. 3 and the Agreement, the terms of this Amendment
No. 3 shall govern.

IN WITNESS WHEREOF, this Amendment No. 3 has been executed by the duly
authorized representatives of the parties hereto.

 

MDNH, Inc.     Yahoo! Inc. By:  

/s/ Brendhan Hight

    By:  

/s/ David Sullivan

Name:   Bendhan Hight     Name:   David Sullivan Title:   President     Title:  
Vice President, Bus. Dev. Date:   5/24/10     Date:   5/24/10 MDNH International
Ltd.     Yahoo! Sarl By:  

/s/ Brendhan Hight

    By:  

/s/ Jean Christophe Conti

Name:   Bendhan Hight     Name:   Jean Christophe Conti Title:   President    
Title:   VP Head of Partnerships EUROPE Date:   5/24/10     Date:   June 1st
2010

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

 

9